Citation Nr: 1452915	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a skin disability, including as a result of exposure to ionizing radiation, and/or mustard gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over his appeal now lies with the RO in Lincoln, Nebraska.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  He previously testified at a hearing before an RO Decision Review Officer (DRO) in March 2012.  Hearing transcripts are of record.

The issues of entitlement to service connection for a left ankle disability, a left shoulder disability, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for a neck disability has been raised by the record, but has not been adjudicated by the AOJ.  See March 2012 private chiropractor letter.  Therefore, the Board does not have jurisdiction over it.  Additionally, the Board notes that the Veteran has filed a notice of disagreement with respect to claims denied in an October 2013 rating decision that was acknowledged by the AOJ in December 2013.  A statement of the case, however, has not been issued.  These matters are referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran has a back disability that was at least as likely as not incurred during or as a result of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran clearly suffers from current back disability.  In a March 2012 letter, the Veteran's private chiropractor indicated that x-ray evidence supported multiple back diagnoses, including displaced lumbar disc without myelopathy, and musculoligamentous tear of the lumbar spine.  Private medical evidence also showed a diagnosis for lumbar strain in March 2010.

The Veteran's service treatment records show evidence of chronic back disability during service.  Instances of lumbar strain were shown to be diagnosed in March, May, and July 1999.  An October 1997 clinical report noted low back pain following an incident where the Veteran slipped and fell on the floor while running.  A March 1999 report noted that he possibly injured his back after completing physical training and then lifting filters weighing approximately 150 pounds.  July 1999 clinical reports revealed that he received ongoing treatment for a back strain following an incident from more than a year before.  During the DRO and Board hearings, the Veteran credibly reported suffering a later back injury during service when a generator fell and rolled over him while he was trying to push it up a hill.  

In an April 2000 report of medical history for his separation examination, the Veteran reported having recurrent back pain following the summer 1997 injury.  The examiner noted chronic, mild low back pain on the examination report.

Post-service medical evidence shows treatment for back pain following a work-related incident in July 2004, when the Veteran was "loading coin" into his truck.  In March 2010, he reportedly twisted his low back after tripping on uneven concrete in a building.  Low back or lumbar strain was diagnosed in each incident.  

In the March 2012 letter, the Veteran's chiropractor indicated that his low back pain was a direct result of the reported injury during service.  He indicated that the Veteran recently suffered aggravation of the prior injury.  The chiropractor provided a well-informed and fully articulated opinion with respect to the origin of the Veteran's back disability.  Although the chiropractor did not appear to present clear reasons for his opinion, the Board finds that the opinion nonetheless supports a finding that the Veteran's current back disability is the same as the chronic disability he suffered from during service.  Thus, the Board will afford the benefit of the doubt and concede that the opinion satisfies the nexus requirement for service connection.  Cf. Nieves-Rodriguez, 22 Vet. App. at 303-304.  

In a September 2010 report, a VA examiner indicated that the Veteran suffered a single occurrence of back pain in service that resolved without disability.  The examiner, however, did not consider the evidence of chronic back disability during service, and did not address current disabilities of record.  Thus, the opinion is of little probative value.  Id.

The evidence is at least in equipoise with respect to whether the Veteran's back disability had its clinical onset during service.  Thus, all doubt with respect to this claim is resolved in the Veteran's favor and the claim for service connection for a back disability is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

With respect to the claimed left ankle disability, the September 2010 VA examiner noted symptoms of pain and tenderness of the left ankle, and some limitation of motion; however, the examiner appeared to indicate that there was no current disability.  At hearings held since the time of the examination, the Veteran testified that he suffered additional, current left ankle symptoms, including giving way of the ankle.  He reported suffering additional injury due to the ankle suddenly giving way.  Based on the evidence Remand for a new orthopedic examination is warranted.  

With respect to the claimed skin disability, the September 2010 VA examiner diagnosed nevi without disability, and provided the opinion that the nevi were not related to one-time treatment for rash, impetigo, and tinea corporis during service.  The Veteran testified that he suffered from other recent skin conditions, including rashes, eczema, and staph infections, which he attributed to service.  He additionally reported that he suffered from cyst growth on his upper left shoulder and that he was told such growth was usually only seen in the elderly, and that it could be from radiation exposure.  The examiner has not addressed these contentions, or the Veteran's contentions that skin disability could be the result of exposure to radiation or mustard gas.  

Although the Veteran has attributed his claimed skin disability to exposure to radiation and/or mustard gas, it is unclear whether he suffers from a disability that may be attributed to exposure to either agent, or whether he has indeed suffered such exposure.  Before development is conducted to determine claimed exposure, VA examination should be conducted to specifically determine if he has a current skin disability for which service connection may be awarded based on such exposure.  

Finally, with respect to the claimed left shoulder disability, the Board observes that the Veteran has credibly reported suffering from current disability and he has attributed such disability to service.  Nonetheless, he has not been afforded a VA examination for this claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his left ankle and left shoulder.  The examination report should indicate that the claims file was reviewed.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all left shoulder and left ankle disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of reported repeated lifting of heavy ammunition crates and strenuous physical training.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of an ankle injury noted in service treatment records.

The examiner must provide complete reasons for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should also address lay contentions regarding current left ankle and shoulder symptoms.

2.  Schedule the Veteran for a VA dermatology examination.  The examination report should indicate that the claims file was reviewed.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all skin disabilities found to be present, and any residual of prior skin disability, to include rash, eczema, cysts, nevi, irregular moles, and staph infections.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability or residual had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of described exposure to radiation or mustard gas.  

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address findings of nevi, rash, impetigo, and tinea corporis during service.

3.  If medical evidence suggests that the Veteran has a disability for which service connection may be granted based on exposure to radiation (including ionizing) and/or mustard gas, take all appropriate measures to verify his exposure to such agents, including complying with the procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.  

If any necessary information to verify exposure is missing from the record, request that the Veteran provide the necessary information.  

4.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


